Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 1 of 35




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                        CASE NO.

  OMEGA SA, BLANCPAIN SA,
  COMPAGNIE DES MONTRES LONGINES,
  FRANCILLON S.A., GLASHÜTTER
  UHRENBETRIEB GmbH, HAMILTON
  INTERNATIONAL AG, MONTRES JAQUET
  DROZ SA, and TISSOT SA,
                         Plaintiffs,
  vs.

  THE INDIVIDUALS, PARTNERSHIPS AND
  UNINCORPORATED ASSOCIATIONS
  IDENTIFIED ON SCHEDULE “A,”
                         Defendants.
                                                      /

                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

         Plaintiffs, Omega SA, Blancpain SA, Compagnie des Montres Longines, Francillon S.A.,

  Glashütter Uhrenbetrieb GmbH, Hamilton International AG, Montres Jaquet Droz SA, and

  Tissot SA (collectively “Plaintiffs”) 1 hereby sue Defendants, the Individuals, Partnerships, and

  Unincorporated Associations identified on Schedule “A” (collectively “Defendants”).

  Defendants are promoting, selling, offering for sale, and/or distributing goods bearing

  counterfeits and confusingly similar imitations of Plaintiffs’ trademarks within this district

  through various Internet based e-commerce stores operating under their seller identities set forth

  on Schedule “A” hereto (the “Seller IDs”). In support of their claims, Plaintiffs allege as follows:




  1
   Plaintiffs are subsidiaries of The Swatch Group Ltd., which is one of the world’s largest watch
  manufacturers.
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 2 of 35




                                   JURISDICTION AND VENUE

          1.     This is an action for federal trademark counterfeiting and infringement, false

  designation of origin, common law unfair competition and common law trademark infringement

  pursuant to 15 U.S.C. §§ 1114, 1116, and 1125(a), The All Writs Act, 28 U.S.C. § 1651(a), and

  Florida’s common law. Accordingly, this Court has subject matter jurisdiction over this action

  pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338. This Court has supplemental

  jurisdiction pursuant to 28 U.S.C. §1367 over Plaintiffs’ state law claims because those claims

  are so related to the federal claims that they form part of the same case or controversy.

          2.     Defendants are subject to personal jurisdiction in this district, because they direct

  business activities toward and conduct business with consumers throughout the United States,

  including within the State of Florida and this district through at least the Internet based e-

  commerce stores accessible in Florida and operating under the Seller IDs.

          3.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 since Defendants are,

  upon information and belief, aliens engaged in infringing activities and causing harm within this

  district by advertising, offering to sell, selling and/or shipping infringing products into this

  district.

                                          THE PLAINTIFFS

          4.     Omega SA (“Omega”) is a corporation organized under the laws of Switzerland

  with its principal place of business located at Jakob-Stämpfli-Strasse 96, CH-2502 Biel/Bienne,

  Switzerland. Omega manufactures, markets, and sells watches and related goods throughout the

  world, including within this district, under multiple world-famous common law and federally

  registered trademarks, including the trademarks identified in Paragraph 22 below.




                                                     2
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 3 of 35




         5.      Blancpain SA (“Blancpain”) is a corporation organized under the laws of

  Switzerland with its principal place of business located at Le Rocher 12, CH-1348 Le Brassus,

  Switzerland. Blancpain manufactures, markets, and sells watches and related goods throughout

  the world, including within this district, under multiple world-famous common law and federally

  registered trademarks, including the trademarks identified in Paragraph 28 below.

         6.      Compagnie des Montres Longines, Francillon S.A. (“Longines”) is a corporation

  organized and existing under the laws of Switzerland with its principal place of business located

  at Rue des Noyettes 8, CH-2610 St-Imier, Switzerland. Longines manufactures, markets, and

  sells watches and related goods throughout the world, including within this district, under

  multiple world-famous common law and federally registered trademarks, including the

  trademarks identified in Paragraph 34 below.

         7.      Glashütter Uhrenbetrieb GmbH (“Glashütte Original”) is a corporation organized

  and existing under the laws of Germany with its principal place of business located at

  Altenberger Str. 1, D-01768 Glashütte, Germany. Glashütte Original manufactures, markets, and

  sells watches and related goods throughout the world, including within this district, under world-

  famous common law and federally registered trademarks including, the trademarks identified in

  Paragraph 40 below.

         8.      Hamilton International AG (“Hamilton”) is a corporation organized and existing

  under the laws of Switzerland with its principal place of business located at Mattenstrasse 149,

  CH-2610 Biel/Bienne, Switzerland. Hamilton manufactures, markets, and sells watches and

  related goods throughout the world, including within this district, under multiple world-famous

  common law and federally registered trademarks, including the trademarks identified in

  Paragraph 46 below.



                                                  3
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 4 of 35




         9.      Montres Jaquet Droz SA (“Jaquet Droz”) is a corporation organized and existing

  under the laws of Switzerland with its principal place of business located at Allée du Tourbillon

  2, CH-2300 La Chaux-de-Fonds, Switzerland. Jaquet Droz manufactures, markets, and sells

  watches and related goods throughout the world, including within this district, under multiple

  world-famous common law and federally registered trademarks, including the trademarks

  identified in Paragraph 52 below.

         10.     Tissot SA (“Tissot”) is a corporation organized and existing under the laws of

  Switzerland with its principal place of business located in Chemin des Tourelles 17, CH-2400 Le

  Locle, Switzerland. Tissot manufactures, markets, and sells watches and related goods

  throughout the world, including within this district, under multiple world-famous common law

  and federally registered trademarks, including the trademarks identified in Paragraph 58 below.

         11.     Plaintiffs’ trademarked goods are sold within the State of Florida, including this

  district, through their boutiques and at select and prestigious retailers. Defendants, through the

  sale and offer to sell counterfeit and infringing versions of Plaintiffs’ branded products, are

  directly, and unfairly, competing with Plaintiffs’ economic interests in the State of Florida and

  causing Plaintiffs harm within this jurisdiction.

         12.     Like many other famous trademark owners, Plaintiffs suffer ongoing daily and

  sustained violations of their trademark rights at the hands of counterfeiters and infringers, such

  as Defendants herein, who wrongfully reproduce and counterfeit Plaintiffs’ trademarks for the

  twin purposes of (i) duping and confusing the consuming public and (ii) earning substantial

  profits across their e-commerce stores. The natural and intended byproduct of Defendants’

  actions is the erosion and destruction of the goodwill associated with Plaintiffs’ respective names

  and trademarks, as well as the destruction of the legitimate market sector in which they operate.



                                                      4
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 5 of 35




         13.     In order to combat the indivisible harm caused by the combined actions of

  Defendants and others engaging in similar conduct, each year Plaintiffs expend significant

  resources in connection with trademark enforcement efforts, including legal fees, investigative

  fees, and support mechanisms for law enforcement, such as field training, guides and seminars.

  The exponential growth of counterfeiting over the Internet, particularly through online

  marketplace and social media platforms, has created an environment that require companies,

  such as Plaintiffs, to expend significant time and money across a wide spectrum of efforts in

  order to protect both consumers and themselves from the ill effects of confusion and the erosion

  of the goodwill connected to Plaintiffs’ brands.

                                        THE DEFENDANTS

         14.     Defendants are individuals, partnerships, and/or business entities of unknown

  makeup, each of whom, upon information and belief, either reside and/or operate in foreign

  jurisdictions, or redistribute products from the same or similar sources in those locations and/or

  ship their goods from the same or similar sources in those locations to shipping and fulfillment

  centers within the United States to redistribute their products from those locations. Defendants

  have the capacity to be sued pursuant to Federal Rule of Civil Procedure 17(b). Defendants

  target their business activities towards consumers throughout the United States, including within

  this district, through the operation of the Internet based e-commerce stores via Internet

  marketplace websites under the Seller IDs.

         15.     Defendants use aliases in conjunction with the operation of their businesses,

  including but not limited to those identified on Schedule “A.”




                                                     5
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 6 of 35




          16.       Defendants are the past and present controlling forces behind the sale of products

  bearing counterfeits and infringements of Plaintiffs’ trademarks as described herein using at least

  the Seller IDs.

          17.       Defendants directly engage in unfair competition with Plaintiffs by advertising,

  offering for sale, and selling goods bearing and/or using counterfeits and infringements of one or

  more of Plaintiffs’ trademarks to consumers within the United States and this district through

  Internet based e-commerce stores using, at least, the Seller IDs, and additional names, e-

  commerce stores, and seller identification aliases not yet known to Plaintiffs. Defendants have

  purposefully directed some portion of their illegal activities towards consumers in the State of

  Florida through the advertisement, offer to sell, sale, and/or shipment of counterfeit and

  infringing branded versions of Plaintiffs’ goods into the State, which impacts and interferes with

  commerce throughout the United States, including within the State of Florida.

          18.       Defendants have registered, established or purchased, and maintained the Seller

  IDs. Defendants may have engaged in fraudulent conduct with respect to the registration of the

  Seller IDs by providing false and/or misleading information to the Internet based e-commerce

  platforms where they offer to sell and/or sell, during the registration or maintenance process

  related to their respective Seller IDs. Upon information and belief, many Defendants have

  registered and/or maintained their Seller IDs for the sole purpose of engaging in illegal

  counterfeiting activities.

          19.       Defendants will likely continue to register or acquire new seller identification

  aliases for the purpose of selling and offering for sale goods bearing counterfeit and confusingly

  similar imitations of Plaintiffs’ trademarks unless preliminarily and permanently enjoined.




                                                      6
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 7 of 35




          20.     Defendants use their Internet-based businesses to infringe the intellectual property

  rights of Plaintiffs and others.

          21.     Defendants’ business names, i.e., the Seller IDs, associated payment accounts,

  and any other alias seller identification names and aliases used in connection with the sale of

  counterfeit and infringing goods bearing one or more of Plaintiffs’ trademarks are essential

  components of Defendants’ online activities and are one of the means by which Defendants

  further their counterfeiting and infringement scheme and cause harm to Plaintiffs. Moreover,

  Defendants are using one or more of Plaintiffs’ respective famous names and/or trademarks to

  drive Internet consumer traffic to their e-commerce stores operating under the Seller IDs, thereby

  increasing the value of the Seller IDs and decreasing the size and value of Plaintiffs’ legitimate

  marketplace at Plaintiffs’ expense.

                              COMMON FACTUAL ALLEGATIONS

          Omega’s Rights

          22.     Omega is the owner of the following trademarks which are valid and registered on

  the Principal Register of the United States Patent and Trademark Office (the “Omega Marks”):

                           Registration     Registration
     Trademark                                                             Class / Goods
                            Number             Date

                             025,036        July 24, 1894 IC 014. Watch movements and watch cases.

                                                            IC 014. Watches, watch parts and watch
    SEAMASTER                556,602      March 25, 1952
                                                            movements.

                                            November 4,
                             566,370                        IC 014. Watches and parts thereof.
                                               1952




                                                   7
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 8 of 35




                                                IC 014. Watches (including pocket watches,
                                                wrist watches with or without straps, bands
                                                or bracelets, pendant watches, calendar
                      578,041     July 28, 1953 watches, and stopwatches) either stem-wind
                                                or automatic; clocks; chronometers,
                                                chronographs, and parts for all of the
                                                foregoing.
                                  January 13,
   SPEEDMASTER        672,487                    IC 014. Watches and clocks.
                                     1959

                      734,891     July 24, 1962 IC 014. Timepieces and Parts Thereof.

                                  January 11,
  CONSTELLATION      1,223,349                   IC 014. Watches and parts thereof.
                                     1983
                                              IC 014. Watches, Wrist Watches, Portfolio
                                 December 18,
     DE VILLE        1,309,929                Watches, Pendant Watches, and Miniature
                                    1984
                                              Clocks; and Parts Thereof.

                     1,776,436   June 15, 1993 IC 014. Watches.


                     1,827,397   March 22, 1994 IC 014. Watches.

                                                IC 014. Watches, watches made of precious
                                                metals, watches partly or entirely set with
                                                precious stones and parts thereof, watch
                     2,747,149   August 5, 2003
                                                straps, watch bracelets and parts thereof;
                                                chronographs, chronometers and parts
                                                thereof.
                                                IC 014. Watches, [ watch straps, watch
                                                bracelets and parts for the aforesaid goods; ]
                                 December 21,
                     2,912,918                  chronometers, chronographs; watches made
                                     2004
                                                of precious metals; watches partly or
                                                entirely set with precious stones.

  PLANET OCEAN       3,085,659   April 25, 2006 IC 014. Watches and watch parts.

                                                IC 014. Watches, [ watch straps, watch
                                                bracelets and parts thereof; ] chronometers,
  BROAD ARROW        3,418,186   April 29, 2008 chronographs, watches made of precious
                                                metals, watches partly or entirely set with
                                                precious stones.
                                                 IC 014. Jewelry, [ precious stones; ]
    SEAMASTER        3,640,080   June 16, 2009
                                                 horological and chronometrical instruments.


                                         8
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 9 of 35




                                                           IC 014. [jewelry and precious stones;]
                           3,757,932      March 9, 2010
                                                           horological and chronometric instruments.
                                                         IC 014. Watches, watch straps, watch
                                                         bracelets and parts thereof, chronometers,
   AQUA TERRA              4,299,644      March 12, 2013 chronographs for use as watches, watches
                                                         made of precious metals, watches partly or
                                                         entirely set with precious stones.
                                           December 3,     IC 014. Horological and chronometric
     CO-AXIAL              4,442,192
                                              2013         instruments.

   DARK SIDE OF                                            IC 014. Horological and chronometric
                           4,735,993       May 12, 2015
    THE MOON                                               instruments.
                                                           IC 014. Horological and chronometric
                                                           instruments and parts for the aforesaid
                                           December 6,
                           5,094,915                       goods; accessories namely, watch chains,
                                              2016
                                                           presentation cases for watches and cases for
                                                           watches.
                                                           IC 014. Horological and chronometric
   MOONWATCH               5,211,480       May 30, 2017
                                                           instruments.
    CO-AXIAL
                                                           IC 014. Horological and chronometric
     MASTER                5,266,563     August 15, 2017
                                                           instruments.
  CHRONOMETER

  The Omega Marks are used in connection with the manufacture and distribution of high-quality

  goods in the category identified above. True and correct copies of the Certificates of Registration

  for the Omega Marks are attached hereto as Composite Exhibit “1.”

         23.     Long before the Defendants began their infringing activities complained of

  herein, the Omega Marks have been used by Omega in interstate commerce to identify and

  distinguish Omega’s high-quality goods for an extended period of time and serve as symbols of

  Omega’s quality, reputation and goodwill.

         24.     Omega expends substantial resources developing, advertising and otherwise

  promoting the Omega Marks. Omega and related companies have spent significant monetary

  resources to extensively advertise and promote products under the Omega Marks in magazines,

  newspapers, on the Internet and in other media worldwide, including the official Omega website,

                                                   9
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 10 of 35




   www.omegawatches.com. The Omega Marks qualify as famous marks as that term is used in 15

   U.S.C. §1125(c)(1).

           25.     Further, Omega extensively uses, advertises and promotes the Omega Marks in

   the United States in connection with the sale of high-quality goods. As a result, the Omega

   Marks are widely recognized trademarks in the United States, and the trademarks have achieved

   secondary meaning as identifiers of high-quality goods.

           26.     Omega has carefully monitored and policed the use of the Omega Marks and has

   never assigned or licensed the Omega Marks to any of the Defendants in this matter.

           27.     Genuine goods bearing the Omega Marks are widely legitimately advertised and

   promoted by Omega and related companies, authorized distributors and unrelated third parties

   via the Internet. Over the course of the past several years, visibility on the Internet, particularly

   via Internet search engines such as Google, Yahoo!, and Bing has become increasingly important

   to Omega’s overall marketing and consumer education efforts. Thus, Omega and related

   companies expend significant monetary resources on Internet marketing and consumer

   education, including search engine optimization (“SEO”) strategies. Those strategies allow

   Omega and its authorized retailers to fairly and legitimately educate consumers about the value

   associated with the Omega Marks and the goods sold thereunder. Similarly, Defendants’

   individual seller stores are indexed on search engines and compete directly with Omega for space

   in the search results.




                                                     10
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 11 of 35




          Blancpain’s Rights

          28.     Blancpain is the owner of the following trademarks which are valid and registered

   on the Principal Register of the United States Patent and Trademark Office (the “Blancpain

   Marks”):

                          Registration      Registration
      Trademark                                                             Class / Goods
                           Number              Date

                             661,036        April 29, 1958 IC 014. Mechanical watches.


                                             October 27,
                            1,727,428                       IC 014. Watches and parts thereof.
                                                1992

                                                            IC 014. Jewelry [, precious stones ] ;
                            4,518,491       June 4, 2013
                                                            horological and chronometric instruments.

   The Blancpain Marks are used in connection with the manufacture and distribution of high-

   quality goods in the category identified above. True and correct copies of the Certificates of

   Registration for the Blancpain Marks are attached hereto as Composite Exhibit “2.”

          29.     Long before the Defendants began their infringing activities complained of

   herein, the Blancpain Marks have been used by Blancpain in interstate commerce to identify and

   distinguish Blancpain’s high-quality goods for an extended period of time and serve as symbols

   of Blancpain’s quality, reputation and goodwill.

          30.     Blancpain expends substantial resources developing, advertising and otherwise

   promoting the Blancpain Marks. Blancpain and related companies have spent significant

   monetary resources to extensively advertise and promote products under the Blancpain Marks in

   magazines, newspapers, on the Internet and in other media worldwide, including the official

   Blancpain website, www.blancpain.com. The Blancpain Marks qualify as famous marks as that

   term is used in 15 U.S.C. §1125(c)(1).


                                                   11
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 12 of 35




              31.   Further, Blancpain extensively uses, advertises and promotes the Blancpain

   Marks in the United States in connection with the sale of high-quality goods. As a result, the

   Blancpain Marks are widely recognized trademarks in the United States, and the trademarks have

   achieved secondary meaning as identifiers of high-quality goods.

              32.   Blancpain has carefully monitored and policed the use of the Blancpain Marks

   and has never assigned or licensed the Blancpain Marks to any of the Defendants in this matter.

              33.   Genuine goods bearing the Blancpain Marks are widely legitimately advertised

   and promoted by Blancpain and related companies, authorized distributors and unrelated third

   parties via the Internet. Over the course of the past several years, visibility on the Internet,

   particularly via Internet search engines such as Google, Yahoo!, and Bing has become

   increasingly important to Blancpain’s overall marketing and consumer education efforts. Thus,

   Blancpain and related companies expend significant monetary resources on Internet marketing

   and consumer education, including SEO strategies. Those strategies allow Blancpain and its

   authorized retailers to fairly and legitimately educate consumers about the value associated with

   the Blancpain Marks and the goods sold thereunder. Similarly, Defendants’ individual seller

   stores are indexed on search engines and compete directly with Blancpain for space in the search

   results.




                                                     12
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 13 of 35




          Longines’ Rights

          34.     Longines is the owner of the following trademarks which are valid and registered

   on the Principal Register of the United States Patent and Trademark Office (the “Longines

   Marks”):

                          Registration      Registration
       Trademark                                                           Class / Goods
                           Number              Date

                                            September 10, IC 014. Watches, parts of watches, and
                             065,109
                                                1907      watchcases

                                             October 28,     IC 014. Watches and watch movements
                             668,956
                                                1958         and parts thereof
                                                          IC 014. Clocks, Watches and Parts
                            1,328,417       April 2, 1985 Therefor, and Jewelry and Costume
                                                          Jewelry
                                                             IC 014. Watches and parts therefor, and
                            1,377,147      January 7, 1986
                                                             jewelry and costume jewelry.
                                                          IC 014. Precious metals and their alloys,
                                                          namely, white gold, yellow gold, pink
    THE LONGINES                                          gold; jewelry watches, precious stones,
                                            September 13,
       MASTER               2,995,368                     namely diamonds, horological and
                                                2005
     COLLECTION                                           chronometric instruments, namely,
                                                          chronographs, chronometers for use as
                                                          watches, watches, watch movement

   The Longines Marks are used in connection with the manufacture and distribution of high-

   quality goods in the category identified above. True and correct copies of the Certificates of

   Registration for the Longines Marks are attached hereto as Composite Exhibit “3.”

          35.     Long before the Defendants began their infringing activities complained of

   herein, the Longines Marks have been used by Longines in interstate commerce to identify and

   distinguish Longines’ high-quality goods for an extended period of time and serve as symbols of

   Longines’ quality, reputation and goodwill.




                                                   13
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 14 of 35




              36.   Longines expends substantial resources developing, advertising and otherwise

   promoting the Longines Marks. Longines and related companies have spent significant

   monetary resources to extensively advertise and promote products under the Longines Marks in

   magazines, newspapers, on the Internet and in other media worldwide, including the official

   Longines website, www.longines.com. The Longines Marks qualify as famous marks as that

   term is used in 15 U.S.C. §1125(c)(1).

              37.   Further, Longines extensively uses, advertises and promotes the Longines Marks

   in the United States in connection with the sale of high-quality goods. As a result, the Longines

   Marks are widely recognized trademarks in the United States, and the trademarks have achieved

   secondary meaning as identifiers of high-quality goods.

              38.   Longines has carefully monitored and policed the use of the Longines Marks and

   has never assigned or licensed the Longines Marks to any of the Defendants in this matter.

              39.   Genuine goods bearing the Longines Marks are widely legitimately advertised

   and promoted by Longines and related companies, authorized distributors and unrelated third

   parties via the Internet. Over the course of the past several years, visibility on the Internet,

   particularly via Internet search engines such as Google, Yahoo!, and Bing has become

   increasingly important to Longines’ overall marketing and consumer education efforts. Thus,

   Longines and related companies expend significant monetary resources on Internet marketing

   and consumer education, including SEO strategies. Those strategies allow Longines and its

   authorized retailers to fairly and legitimately educate consumers about the value associated with

   the Longines Marks and the goods sold thereunder. Similarly, Defendants’ individual seller

   stores are indexed on search engines and compete directly with Longines for space in the search

   results.



                                                     14
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 15 of 35




          Glashütte Original’s Rights

          40.     Glashütte Original is the owner of the following trademark which is valid and

   registered on the Principal Register of the United States Patent and Trademark Office (the

   “Glashütte Original Mark”):

                           Registration       Registration
        Trademark                                                           Class / Goods
                            Number               Date
                                                          C 014. horological and chronometric
                                                          instruments, namely, watches, parts of
                                                          clocks and watches [, alarms for clocks,
                                             December 18, precious metals and their alloys sold in
                             2,519,207
                                                2001      bulk, precious metals, jewelry, precious
                                                          gemstones, imitation jewelry, cufflinks,
                                                          tie pins, and belt buckles made of
                                                          precious metal ].

   The Glashütte Original Mark is used in connection with the manufacture and distribution of

   high-quality goods in the category identified above. A true and correct copy of the Certificate of

   Registration for the Glashütte Original Mark is attached hereto as Composite Exhibit “4.”

          41.     Long before the Defendants began their infringing activities complained of

   herein, the Glashütte Original Mark has been used by Glashütte Original in interstate commerce

   to identify and distinguish Glashütte Original's high-quality goods for an extended period of time

   and serves as a symbol of Glashütte Original’s quality, reputation and goodwill.

          42.     Glashütte Original expends substantial resources developing, advertising and

   otherwise promoting the Glashütte Original Mark. Glashütte Original and related companies

   have spent significant monetary resources to extensively advertise and promote products under

   the Glashütte Original Mark in magazines, newspapers, on the Internet and in other media

   worldwide, including the official Glashütte Original website, www.glashuette-original.com. The




                                                   15
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 16 of 35




   Glashütte Original Mark qualifies as a famous mark as that term is used in 15 U.S.C.

   §1125(c)(1).

          43.     Further, Glashütte Original has extensively used, advertised and promoted the

   Glashütte Original Mark in the United States in connection with the sale of high-quality goods.

   As a result, the Glashütte Original Mark is a widely recognized trademark in the United States,

   and the trademark has achieved secondary meaning as an identifier of high-quality goods.

          44.     Glashütte Original has carefully monitored and policed the use of the Glashütte

   Original Mark and has never assigned or licensed the Glashütte Original Mark to any of the

   Defendants in this matter.

          45.     Genuine goods bearing the Glashütte Original Mark are widely legitimately

   advertised and promoted by Glashütte Original and related companies, authorized distributors

   and unrelated third parties via the Internet. Over the course of the past several years, visibility

   on the Internet, particularly via Internet search engines such as Google, Yahoo!, and Bing has

   become increasingly important to Glashütte Original’s overall marketing and consumer

   education efforts. Thus, Glashütte Original and related companies expend significant monetary

   resources on Internet marketing and consumer education, including SEO strategies. Those

   strategies allow Glashütte Original and its authorized retailers to fairly and legitimately educate

   consumers about the value associated with the Glashütte Original Mark and the goods sold

   thereunder. Similarly, Defendants’ individual seller stores are indexed on search engines and

   compete directly with Glashütte Original for space in the search results.




                                                    16
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 17 of 35




          Hamilton’s Rights

          46.     Hamilton is the owner of the following trademarks which are valid and registered

   on the Principal Register of the United States Patent and Trademark Office (the “Hamilton

   Marks”):

                            Registration      Registration
        Trademark                                                           Class / Goods
                             Number              Date
                                                          IC 014. Horological Instruments-
                                             November 27,
       HAMILTON               741,279                     Namely, Watches, Clocks,
                                                1962
                                                          Chronometers, and Parts Thereof
                                             November 13, IC 014. Watches, clocks and parts
                             1,622,393
                                                1990      thereof

                             2,181,720      August 18, 1998 IC 014. Watches

                                                            IC 014. Horological and chronometric
                                                            instruments, namely, watches,
                                                            chronographs, clocks, watches, watch
                                                            bracelets, clocks, alarm clocks and parts
                                                            and fittings for the aforesaid goods,
                             5,168,258       March 21, 2017 namely, needles, anchors, rockers,
                                                            barrels, watch cases, watch straps, watch
                                                            dials, clockworks, watch chains, watch
                                                            movements, watch springs, watch
                                                            glasses, cases for watchmaking, cases
                                                            for watches

   The Hamilton Marks are used in connection with the manufacture and distribution of high-

   quality goods in the category identified above. True and correct copies of the Certificates of

   Registration for the Hamilton Marks are attached hereto as Composite Exhibit “5.”

          47.     Long before the Defendants began their infringing activities complained of

   herein, the Hamilton Marks have been used by Hamilton in interstate commerce to identify and

   distinguish Hamilton’s high-quality goods for an extended period of time and serve as symbols

   of Hamilton’s quality, reputation and goodwill.



                                                     17
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 18 of 35




              48.   Hamilton expends substantial resources developing, advertising and otherwise

   promoting the Hamilton Marks. Hamilton and related companies have spent significant

   monetary resources to extensively advertise and promote products under the Hamilton Marks in

   magazines, newspapers, on the Internet and in other media worldwide, including the official

   Hamilton website, www.hamiltonwatch.com. The Hamilton Marks qualify as famous marks as

   that term is used in 15 U.S.C. §1125(c)(1).

              49.   Further, Hamilton extensively uses, advertises and promotes the Hamilton Marks

   in the United States in connection with the sale of high-quality goods. As a result, the Hamilton

   Marks are widely recognized trademarks in the United States, and the trademarks have achieved

   secondary meaning as identifiers of high-quality goods.

              50.   Hamilton has carefully monitored and policed the use of the Hamilton Marks and

   has never assigned or licensed the Hamilton Marks to any of the Defendants in this matter.

              51.   Genuine goods bearing the Hamilton Marks are widely legitimately advertised

   and promoted by Hamilton and related companies, authorized distributors and unrelated third

   parties via the Internet. Over the course of the past several years, visibility on the Internet,

   particularly via Internet search engines such as Google, Yahoo!, and Bing has become

   increasingly important to Hamilton’s overall marketing and consumer education efforts. Thus,

   Hamilton and related companies expend significant monetary resources on Internet marketing

   and consumer education, including SEO strategies. Those strategies allow Hamilton and its

   authorized retailers to fairly and legitimately educate consumers about the value associated with

   the Hamilton Marks and the goods sold thereunder. Similarly, Defendants’ individual seller

   stores are indexed on search engines and compete directly with Hamilton for space in the search

   results.



                                                     18
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 19 of 35




          Jaquet Droz’s Rights

          52.     Jaquet Droz is the owner of the following trademarks which are valid and

   registered on the Principal Register of the United States Patent and Trademark Office (the

   “Jaquet Droz Marks”):

                           Registration      Registration
        Trademark                                                         Class / Goods
                            Number              Date

                                             December 26, IC 014. Watches, Parts of Watches,
     JAQUET-DROZ              725,758
                                                1961      Watch Dials, and Alarm Clocks.

                                             September 4,    IC 014. Horological and chronometric
                             3,288,314
                                                2007         instruments.
                                                            IC 014. Precious metals and their alloys
                                                            and goods in precious metals or coated
                                                            therewith included in this class, namely,
                                                            jewelry, jewelry boxes, jewelry caskets,
                             4,677,315     January 27, 2015
                                                            precious stones; horological and
                                                            chronometric instruments, watch chains,
                                                            caskets for watches, cases for the
                                                            presentation of watches.
                                                            IC 014. Precious metals and their alloys
                                                            and goods made of these materials or
                                                            coated therewith included in this class,
                                                            namely, split rings for keys, busts,
                                                            statues, figurines, trophies, badges,
                                                            medals, medallions, ornamental lapel
                                                            pins, hat ornaments being hat jewelry of
                                                            precious metal, footwear ornaments
                                                            being footwear jewelry of precious
                                                            metal; jewelry, namely, rings, earrings,
     JAQUET DROZ             5,511,973       July 10, 2018 cuff links, bracelets, charms, brooches,
                                                            chains, necklaces, tie pins, tie clips,
                                                            jewelry caskets, jewelry cases; precious
                                                            stones, semi-precious stones; timepieces
                                                            and chronometric instruments, namely,
                                                            chronometers, chronographs, clocks,
                                                            watches, wristwatches, wall clocks,
                                                            alarm clocks; Parts for chronometers,
                                                            chronographs, clocks, watches,
                                                            wristwatches, wall clocks and alarm
                                                            clocks, namely, hands, anchors,

                                                  19
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 20 of 35




                                                              pendulums, barrels, watch cases, watch
                                                              straps, watch dials, clockworks, watch
                                                              chains, movements for timepieces, rough
                                                              watch movements, watch springs, watch
                                                              glasses; Accessories for chronometers,
                                                              chronographs, clocks, watches,
                                                              wristwatches, wall clocks, and alarm
                                                              clocks, namely, watch cases,
                                                              presentation cases for timepieces, cases
                                                              for timepieces.

   The Jaquet Droz Marks are used in connection with the manufacture and distribution of high-

   quality goods in the category identified above. True and correct copies of the Certificates of

   Registration for the Jaquet Droz Marks are attached hereto as Composite Exhibit “6.”

          53.     Long before the Defendants began their infringing activities complained of

   herein, the Jaquet Droz Marks have been used by Jaquet Droz in interstate commerce to identify

   and distinguish Jaquet Droz’s high-quality goods for an extended period of time and serve as

   symbols of Jaquet Droz’s quality, reputation and goodwill.

          54.     Jaquet Droz expends substantial resources developing, advertising and otherwise

   promoting the Jaquet Droz Marks. Jaquet Droz and related companies have spent significant

   monetary resources to extensively advertise and promote products under the Jaquet Droz Marks

   in magazines, newspapers, on the Internet and in other media worldwide, including the official

   Jaquet Droz website, www.jaquet-droz.com. The Jaquet Droz Marks qualify as famous marks as

   that term is used in 15 U.S.C. §1125(c)(1).

          55.     Further, Jaquet Droz extensively uses, advertises and promotes the Jaquet Droz

   Marks in the United States in connection with the sale of high-quality goods. As a result, the

   Jaquet Droz Marks are widely recognized trademarks in the United States, and the trademarks

   have achieved secondary meaning as identifiers of high-quality goods.




                                                   20
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 21 of 35




          56.        Jaquet Droz has carefully monitored and policed the use of the Jaquet Droz Marks

   and has never assigned or licensed the Jaquet Droz Marks to any of the Defendants in this matter.

          57.        Genuine goods bearing the Jaquet Droz Marks are widely legitimately advertised

   and promoted by Jaquet Droz and related companies, authorized distributors and unrelated third

   parties via the Internet. Over the course of the past several years, visibility on the Internet,

   particularly via Internet search engines such as Google, Yahoo!, and Bing has become

   increasingly important to Jaquet Droz’s overall marketing and consumer education efforts. Thus,

   Jaquet Droz and related companies expend significant monetary resources on Internet marketing

   and consumer education, including SEO strategies. Those strategies allow Jaquet Droz and its

   authorized retailers to fairly and legitimately educate consumers about the value associated with

   the Jaquet Droz Marks and the goods sold thereunder. Similarly, Defendants’ individual seller

   stores are indexed on search engines and compete directly with Jaquet Droz for space in the

   search results.

          Tissot’s Rights

          58.        Tissot is the owner of the following trademarks which are valid and registered on

   the Principal Register of the United States Patent and Trademark Office (the “Tissot Marks”):

                               Registration     Registration
        Trademark                                                             Class / Goods
                                Number             Date

                                                                IC 014. watches; parts, fittings and
                                1,639,684       April 2, 1991
                                                                fixtures for watches

                                                                IC 014. Electronic watches energized by
                                2,702,854       April 1, 2003
                                                                the wearer, and their parts

                                                December 8,     IC 014. Horological and chronometric
                                4,867,720
                                                   2015         instruments

                                                February 16,    IC 014. Horological and chronometric
                                4,900,255
                                                   2016         instruments.


                                                     21
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 22 of 35




                                                                IC 014. Horological and chronometric
                               4,971,556        June 7, 2016
                                                                instruments.

   The Tissot Marks are used in connection with the manufacture and distribution of high-quality

   goods in the category identified above. True and correct copies of the Certificates of Registration

   for the Tissot Marks are attached hereto as Composite Exhibit “7.”

          59.     Long before the Defendants began their infringing activities complained of

   herein, the Tissot Marks have been used by Tissot in interstate commerce to identify and

   distinguish Tissot’s high-quality goods for an extended period of time and serve as symbols of

   Tissot’s quality, reputation and goodwill.

          60.     Tissot expends substantial resources developing, advertising and otherwise

   promoting the Tissot Marks. Tissot and related companies have spent significant monetary

   resources to extensively advertise and promote products under the Tissot Marks in magazines,

   newspapers, on the Internet and in other media worldwide, including the official Tissot website,

   www.tissotwatches.com. The Tissot Marks qualify as famous marks as that term is used in 15

   U.S.C. §1125(c)(1).

          61.     Further, Tissot extensively uses, advertises and promotes the Tissot Marks in the

   United States in connection with the sale of high-quality goods. As a result, the Tissot Marks are

   widely recognized trademarks in the United States, and the trademarks have achieved secondary

   meaning as identifiers of high-quality goods.

          62.     Tissot has carefully monitored and policed the use of the Tissot Marks and has

   never assigned or licensed the Tissot Marks to any of the Defendants in this matter.

   Genuine goods bearing the Tissot Marks are widely legitimately advertised and promoted by

   Tissot and related companies, authorized distributors and unrelated third parties via the Internet.

   Over the course of the past several years, visibility on the Internet, particularly via Internet

                                                     22
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 23 of 35




   search engines such as Google, Yahoo!, and Bing has become increasingly important to Tissot’s

   overall marketing and consumer education efforts. Thus, Tissot and related companies expend

   significant monetary resources on Internet marketing and consumer education, including SEO

   strategies. Those strategies allow Tissot and its authorized retailers to fairly and legitimately

   educate consumers about the value associated with the Tissot Marks and the goods sold

   thereunder. Similarly, Defendants’ individual seller stores are indexed on search engines and

   compete directly with Tissot for space in the search results.

          Defendants’ Infringing Activities

          63.     Defendants are promoting and advertising, distributing, selling and/or offering for

   sale goods in interstate commerce bearing counterfeit and confusingly similar imitations of one

   or more of the Omega Marks, Blancpain Marks, Longines Marks, Glashütte Original Mark,

   Hamilton Marks, Jaquet Droz Marks, and/or Tissot Marks (the “Counterfeit Goods”) through at

   least the Internet based e-commerce stores operating under the Seller IDs. Specifically,

   Defendants are using the Omega Marks, Blancpain Marks, Longines Marks, Glashütte Original

   Mark, Hamilton Marks, Jaquet Droz Marks, and/or Tissot Marks (collectively, “Plaintiffs’

   Marks”) to initially attract online consumers and drive them to Defendants’ e-commerce stores

   operating under the Seller IDs. Defendants are using virtually identical copies of one or more

   Plaintiffs’ Marks for different quality goods. Plaintiffs have used Plaintiffs’ Marks extensively

   and continuously before Defendants began offering counterfeit and confusingly similar

   imitations of Plaintiffs’ goods.

          64.     Defendants’ Counterfeit Goods are of a quality substantially different than that of

   Plaintiffs’ genuine goods. Defendants are actively using, promoting and otherwise advertising,

   distributing, selling and/or offering for sale substantial quantities of their Counterfeit Goods with



                                                    23
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 24 of 35




   the knowledge and intent that such goods will be mistaken for the genuine, high quality goods

   offered for sale by Plaintiffs despite Defendants’ knowledge that they are without authority to

   use Plaintiffs’ Marks. The net effect of Defendants’ actions is likely to cause confusion of

   consumers at the time of initial interest, sale, and in the post-sale setting, who will believe all of

   Defendants’ goods offered for sale in Defendants’ e-commerce stores are genuine goods

   originating from, associated with, and/or approved by Plaintiffs.

          65.     Defendants advertise their e-commerce stores, including their Counterfeit Goods

   offered for sale, to the consuming public via at least the e-commerce stores under the Seller IDs.

   In so advertising their stores and goods, Defendants improperly and unlawfully use one or more

   of Plaintiffs’ Marks without Plaintiffs’ permission.

          66.     As part of their overall counterfeiting and infringement scheme, Defendants are,

   upon information and belief, concurrently employing and benefitting from substantially similar

   advertising and marketing strategies based, in large measure, upon an illegal use of counterfeits

   and infringements of one or more of Plaintiffs’ Marks. Specifically, Defendants are using

   counterfeits and infringements of one or more of Plaintiffs’ Marks in order to make their e-

   commerce stores selling illegal goods appear more relevant and attractive to consumers

   searching for both Plaintiffs’ and non-Plaintiffs’ goods and information online. By their actions,

   Defendants are contributing to the creation and maintenance of an illegal marketplace operating

   in parallel to the legitimate marketplace for Plaintiffs’ genuine goods. Defendants are causing

   individual, concurrent and indivisible harm to Plaintiffs and the consuming public by (i)

   depriving Plaintiffs of their right to fairly compete for space online and within search engine

   results and reducing the visibility of Plaintiffs’ genuine goods on the World Wide Web, (ii)

   causing an overall degradation of the value of the goodwill associated with Plaintiffs’ Marks, and



                                                     24
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 25 of 35




   (iii) increasing Plaintiffs’ overall cost to market their goods and educate consumers about their

   brands via the Internet.

          67.     Defendants are concurrently conducting and targeting their counterfeiting and

   infringing activities toward consumers and likely causing unified harm within this district and

   elsewhere throughout the United States. As a result, Defendants are defrauding Plaintiffs and the

   consuming public for Defendants’ own benefit.

          68.     At all times relevant hereto, Defendants in this action had full knowledge of

   Plaintiffs’ ownership of Plaintiffs’ Marks, including their exclusive rights to use and license such

   intellectual property and the goodwill associated therewith.

          69.     Defendants’ use of Plaintiffs’ Marks, including the promotion and advertisement,

   reproduction, distribution, sale, and offering for sale of their Counterfeit Goods, is without

   Plaintiffs’ consent or authorization.

          70.     Defendants are engaging in the above-described illegal counterfeiting and

   infringing activities knowingly and intentionally or with reckless disregard or willful blindness to

   Plaintiffs’ rights for the purpose of trading on Plaintiffs’ goodwill and reputations. If

   Defendants’ intentional counterfeiting and infringing activities are not preliminarily and

   permanently enjoined by this Court, Plaintiffs and the consuming public will continue to be

   harmed.

          71.     Defendants’ above identified infringing activities are likely to cause confusion,

   deception and mistake in the minds of consumers before, during, and after the time of purchase.

   Moreover, Defendants’ wrongful conduct is likely to create a false impression and deceive

   customers, the public, and the trade into believing there is a connection or association between

   Plaintiffs’ genuine goods and Defendants’ Counterfeit Goods, which there is not.



                                                    25
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 26 of 35




          72.     Given the visibility of Defendants’ various e-commerce stores and the similarity

   of their actions, it is clear Defendants are either affiliated, or at a minimum, cannot help but

   know of each other’s existence and the unified harm likely to be caused to Plaintiffs and the

   overall consumer market in which they operate as a result of Defendants’ concurrent actions.

          73.     Although some Defendants may be physically acting independently, they may

   properly be deemed to be acting in concert because the combined force of their actions serves to

   multiply the harm caused to Plaintiffs.

          74.     Defendants’ payment and financial accounts, including but not limited to those

   specifically set forth on Schedule “A,” are being used by Defendants to accept, receive, and

   deposit profits from Defendants’ trademark counterfeiting and infringing and unfairly

   competitive activities connected to their Seller IDs and any other alias seller identification names

   being used and/or controlled by them.

          75.     Further, Defendants are likely to transfer or secret their assets to avoid payment of

   any monetary judgment awarded to Plaintiffs.

          76.     Plaintiffs have no adequate remedy at law.

          77.     Plaintiffs are suffering irreparable injury and have suffered substantial damages as

   a result of Defendants’ unauthorized and wrongful use of Plaintiffs’ Marks. If Defendants’

   counterfeiting and infringing, and unfairly competitive activities are not preliminarily and

   permanently enjoined by this Court, Plaintiffs and the consuming public will continue to be

   harmed.

          78.     The harm and damages sustained by Plaintiffs have been directly and proximately

   caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offers to sell, and

   sale of their Counterfeit Goods.



                                                    26
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 27 of 35




            COUNT I - TRADEMARK COUNTERFEITING AND INFRINGEMENT
              PURSUANT TO § 32 OF THE LANHAM ACT (15 U.S.C. § 1114)

          79.     Plaintiffs hereby adopt and re-allege the allegations set forth in Paragraphs 1

   through 78 above.

          80.     This is an action for trademark counterfeiting and infringement against

   Defendants based on their use of counterfeit and confusingly similar imitations of Plaintiffs’

   Marks in commerce in connection with the promotion, advertisement, distribution, offering for

   sale and/or sale of the Counterfeit Goods.

          81.     Specifically, Defendants are promoting and otherwise advertising, selling,

   offering for sale, and distributing goods using counterfeits and/or infringements of one or more

   of Plaintiffs’ Marks. Defendants are continuously infringing and inducing others to infringe

   Plaintiffs’ Marks by using one or more of Plaintiffs’ Marks to advertise, promote, offer to sell

   and/or sell counterfeit and infringing versions of Plaintiffs’ branded goods.

          82.     Defendants’ concurrent counterfeiting and infringing activities are likely to cause

   and actually are causing confusion, mistake, and deception among members of the trade and the

   general consuming public as to the origin and quality of Defendants’ Counterfeit Goods.

          83.     Defendants’ unlawful actions have caused and are continuing to cause

   unquantifiable damages to Plaintiffs and are unjustly enriching Defendants with profits at

   Plaintiffs’ expense.

          84.     Defendants’ above-described illegal actions constitute counterfeiting and

   infringement of Plaintiffs’ Marks in violation of Plaintiffs’ rights under § 32 of the Lanham Act,

   15 U.S.C. § 1114.

          85.     Plaintiffs have suffered and will continue to suffer irreparable injury and damages

   due to Defendants’ above described activities if Defendants are not preliminarily and


                                                   27
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 28 of 35




   permanently enjoined. Additionally, Defendants will continue to wrongfully profit from their

   illegal activities.

                      COUNT II - FALSE DESIGNATION OF ORIGIN
               PURSUANT TO § 43(a) OF THE LANHAM ACT (15 U.S.C. § 1125(a))

           86.      Plaintiffs hereby adopt and re-allege the allegations set forth in Paragraphs 1

   through 78 above.

           87.      Defendants’ Counterfeit Goods bearing, offered for sale, and sold using copies of

   one or more of Plaintiffs’ Marks have been widely advertised and offered for sale throughout the

   United States via the Internet.

           88.      Defendants’ Counterfeit Goods bearing, offered for sale and sold using copies of

   one or more of Plaintiffs’ Marks are virtually identical in appearance to Plaintiffs’ genuine

   goods. However, Defendants’ Counterfeit Goods are different in quality. Accordingly,

   Defendants’ activities are likely to cause confusion in the trade and among the general public as

   to at least the origin or sponsorship of their Counterfeit Goods.

           89.      Defendants, have used in connection with their advertisement, offer for sale, and

   sale of the Counterfeit Goods, false designations of origin and false descriptions and

   representations, including words or other symbols and trade dress which tend to falsely describe

   or represent such goods and have caused such goods to enter into commerce with full knowledge

   of the falsity of such designations of origin and such descriptions and representations, all to

   Plaintiffs’ detriment.

           90.      Defendants have authorized infringing uses of one or more of Plaintiffs’ Marks in

   Defendants’ advertisement and promotion of their counterfeit and infringing branded goods.

   Some Defendants have also misrepresented to members of the consuming public that the

   Counterfeit Goods being advertised and sold by them are genuine, non-infringing goods,


                                                     28
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 29 of 35




          91.     Additionally, many Defendants are using counterfeits and infringements of one or

   more of Plaintiffs’ Marks in order to unfairly compete with Plaintiffs and others for space within

   organic search engine and social media results, thereby jointly depriving Plaintiffs of a valuable

   marketing and educational tool which would otherwise be available to Plaintiffs and reducing the

   visibility of Plaintiffs’ genuine goods on the World Wide Web and across social media

   platforms.

          92.     Defendants’ above-described actions are in violation of Section 43(a) of the

   Lanham Act, 15 U.S.C. §1125(a).

          93.     Plaintiffs have no adequate remedy at law and have sustained indivisible injury

   and damage caused by Defendants’ concurrent conduct. Absent an entry of an injunction by this

   Court, Defendants will continue to wrongfully reap profits and Plaintiffs will continue to suffer

   irreparable injury to their goodwill and business reputations, as well as monetary damages.

                     COUNT III - COMMON LAW UNFAIR COMPETITION

          94.     Plaintiffs hereby adopt and re-allege the allegations set forth in Paragraphs 1

   through 78 above.

          95.     This is an action against Defendants based on their promotion, advertisement,

   distribution, sale and/or offering for sale of goods using or bearing marks which are virtually

   identical to one or more of Plaintiffs’ Marks in violation of Florida’s common law of unfair

   competition.

          96.     Specifically, Defendants are promoting and otherwise advertising, selling,

   offering for sale, and distributing infringing and counterfeit versions of Plaintiffs’ branded

   goods. Defendants are also using counterfeits and infringements of one or more of Plaintiffs’




                                                    29
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 30 of 35




   Marks to unfairly compete with Plaintiffs and others for (i) space in search engine and social

   media results across an array of search terms and (ii) visibility on the World Wide Web.

            97.     Defendants’ infringing activities are likely to cause and actually are causing

   confusion, mistake, and deception among members of the trade and the general consuming

   public as to the origin and quality of Defendants’ e-commerce stores as a whole and all products

   sold therein by their use of Plaintiffs’ Marks.

            98.     Plaintiffs have no adequate remedy at law and are suffering irreparable injury and

   damages as a result of Defendants’ actions.

                   COUNT IV - COMMON LAW TRADEMARK INFRINGEMENT

            99.     Plaintiffs hereby adopt and re-allege the allegations set forth in Paragraphs 1

   through 78 above.

            100.    This is an action for common law trademark infringement against Defendants

   based on their promotion, advertisement, offering for sale, and/or sale of their Counterfeit Goods

   bearing one or more of Plaintiffs’ Marks. Plaintiffs are the owners of all common law rights in

   and to Plaintiffs’ Marks.

            101.    Specifically, Defendants are promoting and otherwise advertising, distributing,

   offering for sale, and selling goods using and bearing infringements of one or more of Plaintiffs’

   Marks.

            102.    Defendants’ infringing activities are likely to cause and actually are causing

   confusion, mistake and deception among members of the trade and the general consuming public

   as to the origin and quality of Defendants’ Counterfeit Goods bearing Plaintiffs’ Marks.

            103.    Plaintiffs have no adequate remedy at law and are suffering damages and

   irreparable injury as a result of Defendants’ actions.



                                                     30
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 31 of 35




                                        PRAYER FOR RELIEF

          104.    WHEREFORE, Plaintiffs demand judgment on all Counts of this Complaint and

   an award of equitable relief and monetary relief against Defendants as follows:

                  a.      Entry of a temporary restraining order, as well as preliminary and

   permanent injunctions pursuant to 15 U.S.C. § 1116 and Federal Rule of Civil Procedure 65

   enjoining Defendants, their agents, representatives, servants, employees, and all those acting in

   concert or participation therewith, from manufacturing or causing to be manufactured, importing,

   advertising or promoting, distributing, selling or offering to sell their Counterfeit Goods; from

   infringing, counterfeiting, or diluting Plaintiffs’ Marks; from using Plaintiffs’ Marks, or any

   mark or design similar thereto, in connection with the sale of any unauthorized goods; from

   using any logo, trade name or trademark or design that may be calculated to falsely advertise the

   services or goods of Defendants as being sponsored by, authorized by, endorsed by, or in any

   way associated with Plaintiffs; from falsely representing themselves as being connected with

   Plaintiffs, through sponsorship or association, or engaging in any act that is likely to falsely

   cause members of the trade and/or of the purchasing public to believe any goods or services of

   Defendants are in any way endorsed by, approved by, and/or associated with Plaintiffs; from

   using any reproduction, counterfeit, infringement, copy, or colorable imitation of Plaintiffs’

   Marks in connection with the publicity, promotion, sale, or advertising of any goods sold by

   Defendants; from affixing, applying, annexing or using in connection with the sale of any goods,

   a false description or representation, including words or other symbols tending to falsely describe

   or represent Defendants’ goods as being those of Plaintiffs, or in any way endorsed by Plaintiffs

   and from offering such goods in commerce; from engaging in search engine optimization




                                                    31
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 32 of 35




   strategies using colorable imitations of Plaintiffs’ names or trademarks; and from otherwise

   unfairly competing with Plaintiffs.

                  b.       Entry of a temporary restraining order, as well as preliminary and

   permanent injunctions pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and the Court’s

   inherent authority, enjoining Defendants and all third parties with actual notice of an injunction

   issued by the Court from participating in, including providing financial services, technical

   services or other support to, Defendants in connection with the sale and distribution of non-

   genuine goods bearing and/or using counterfeits of Plaintiffs’ Marks.

                  c.       Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   the Court’s inherent authority, that upon Plaintiffs’ request, the applicable governing Internet

   marketplace website operators and/or administrators for the Seller IDs who are provided with

   notice of an injunction issued by the Court disable and/or cease facilitating access to the Seller

   IDs and any other alias seller identification names being used and/or controlled by Defendants to

   engage in the business of marketing, offering to sell, and/or selling goods bearing counterfeits

   and infringements of Plaintiffs’ Marks.

                  d.       Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   the Court’s inherent authority, that, upon Plaintiffs’ request, any Internet marketplace website

   operators and/or administrators for the Seller IDs who are provided with notice of an injunction

   issued by the Court identify any e-mail address known to be associated with Defendants’

   respective Seller ID.

                  e.       Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   the Court’s inherent authority, that, upon Plaintiffs’ request, any Internet marketplace website

   operators and/or administrators who are provided with notice of an injunction issued by the



                                                    32
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 33 of 35




   Court permanently remove from the multiple platforms, which include, inter alia, a Direct

   platform, Group platform, Seller Product Management platform, Vendor Product Management

   platform, and Brand Registry platform, any and all listings and associated images of goods

   bearing counterfeits and/or infringements of Plaintiffs’ Marks via the e-commerce stores

   operating under the Seller IDs, and upon Plaintiffs’ request, any other listings and images of

   goods bearing counterfeits and/or infringements of Plaintiffs’ Marks associated with and/or

   linked to the same sellers or linked to any other alias seller identification names being used

   and/or controlled by Defendants to promote, offer for sale and/or sell goods bearing counterfeits

   and/or infringements of Plaintiffs’ Marks.

                  f.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   the Court’s inherent authority, that upon Plaintiffs’ request, Defendants and any Internet

   marketplace website operators and/or administrators who are provided with notice of an

   injunction issued by the Court, immediately cease fulfillment of and sequester all goods of each

   Defendant bearing one or more of Plaintiffs’ Marks in its inventory, possession, custody, or

   control, and surrender those goods to Plaintiffs.

                  g.      Entry of an order requiring Defendants to account to and pay Plaintiffs for

   all profits and damages resulting from Defendants’ trademark counterfeiting and infringing and

   unfairly competitive activities and that the award to Plaintiffs be trebled, as provided for under

   15 U.S.C. §1117, or, at Plaintiffs’ election with respect to Count I, that Plaintiffs be awarded

   statutory damages from each Defendant in the amount of two million dollars ($2,000,000.00) per

   each counterfeit trademark used and product type sold, as provided by 15 U.S.C. §1117(c)(2) of

   the Lanham Act.




                                                    33
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 34 of 35




                  h.      Entry of an award pursuant to 15 U.S.C. § 1117 (a) and (b) of Plaintiffs’

   costs and reasonable attorneys’ fees and investigative fees associated with bringing this action.

                  i.      Entry of an order that, upon Plaintiffs’ request, Defendants and any

   financial institutions, payment processors, banks, escrow services, money transmitters, or

   marketplace platforms, and their related companies and affiliates, identify and restrain all funds,

   up to and including the total amount of judgment, in all financial accounts and/or sub-accounts

   used in connection with the Seller IDs or other alias seller identification or e-commerce store

   names, domain names and/or websites used by Defendants presently or in the future, as well as

   any other related accounts of the same customer(s) and any other accounts which transfer funds

   into the same financial institution account(s), and remain restrained until such funds are

   surrendered to Plaintiffs in partial satisfaction of the monetary judgment entered herein.

                  j.      Entry of an award of pre-judgment interest on the judgment amount.

                  k.      Entry of an order for any further relief as the Court may deem just and

   proper.


   DATED: September 30, 2020.                  Respectfully submitted,

                                               STEPHEN M. GAFFIGAN, P.A.

                                               By: Stephen M. Gaffigan________________
                                               Stephen M. Gaffigan (Fla. Bar No. 025844)
                                               Virgilio Gigante (Fla. Bar No. 082635)
                                               T. Raquel Wiborg-Rodriguez (Fla. Bar. No. 103372)
                                               401 East Las Olas Blvd., Suite 130-453
                                               Ft. Lauderdale, Florida 33301
                                               Telephone: (954) 767-4819
                                               E-mail: Stephen@smgpa.net
                                               E-mail: Leo@smgpa.net
                                               E-mail: Raquel@smgpa.net

                                               Attorneys for Plaintiffs



                                                   34
Case 0:20-cv-61984-WPD Document 1 Entered on FLSD Docket 09/30/2020 Page 35 of 35




                                       SCHEDULE “A”




    [This page is the subject of Plaintiffs’ Motion to File Under Seal. As such, this page has
                        been redacted in accordance with L.R. 5.4(b)(1)]




                                               35
